DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 13, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the Abstract recites “the probe point .” The Examiner suggests amending this to recite “the probe point.”  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: elements 701 and 703.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process.
101 Analysis - Step 1
Claim 1 is directed to a method for receiving a location and timestamp of a vehicle and determining hashed vehicle identifier associated with the location and timestamp.
Claim 10 is directed to an apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to receive a location and timestamp of a vehicle and determining hashed vehicle identifier associated with the location and timestamp.
Claim 17 is directed to a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to receive a location and timestamp of a vehicle and determining hashed vehicle identifier associated with the location and timestamp.

101 Analysis - Step 2A, Prong I
Claims 1, 10, and 17 recite the abstract concept of receiving a location and timestamp of a vehicle and determining a vehicle identifier associated with the vehicle at the location and timestamp.

With respect to claims 1, 10, and 17, besides the recitation of “probe point,” there is insufficient language to preclude the idea from practically being performed in the human mind. Likewise, with respect to claims 10 and 17, besides the recitation of “at least one processor” and ‘one or more processors,” there is insufficient language to preclude the idea from practically being performed in the human mind. For example, removing the “probe point” and “at least one processor” language, the claims encompass visually tracking a vehicle based on the vehicle’s license plate, or vehicle identifier, and determining the vehicle location at a certain time.
101 Analysis - Step 2A, Prong II
The claims recite additional elements to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claims 10 and 17 recite “at least one processor” and “one or more processors,” which are generic computing components that are simply employed to gather the data. Claims 1, 10, and 17 also recite “receiving” and “storing” data, which as recited, is categorized as insignificant extra solution activity as it is merely uses the received data to perform the abstract idea. Further, the limitations “generating” and “reporting” as recited are considered data output. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output (see MPEP 2106.05(g)).


101 Analysis - Step 2B
For the same reasons addressed above with respect to Step 2A, Prong II, the additional elements recited in claims 1, 10, and 17 fail to amount to an inventive concept. As such, the additional elements, considered both individually and in combination, do not amount to significantly more than the abstract idea.
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.

Regarding claims 2-9, 11-16, and 18-20:
Dependent claims 2-9, 11-16, and 18-20 only recite limitations that further define the mental process and recite further data gathering (i.e. receiving location and time data). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, dependent claims 2-9, 11-16, and 18-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4, 7, 9, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zachary (U.S. Patent Application Publication No. 20190385269).

Regarding claim 1, Zachary teaches the method comprising:
receiving probe point from a vehicle, wherein the probe point includes a location of the vehicle and a timestamp indicating when the location was determined by a location sensor;
Zachary [0007] discloses a vehicle event report message that includes a vehicle location, and a timestamp, wherein the vehicle location corresponds to a time of a detected vehicle event.
determining a vehicle identifier from among a plurality of vehicle identifiers assigned to the vehicle based on the timestamp, wherein the plurality of vehicle identifiers are applicable for assigning at different respective time slots;
Zachary [0085] discloses detecting vehicle identification information corresponding to at least one timestamp.
Zachary [0070] discloses that vehicle event data may be received from a plurality of vehicles.
generating a hashed vehicle identifier by using a hash function on the determined vehicle identifier and the timestamp; 
Zachary [0068] discloses a block of blockchain that includes a block hash function in accordance with a time indicator.
Zachary [0069] discloses that the blockchain data may include a vehicle identifier.
and reporting the probe point using the hashed vehicle identifier to identify the probe point.  
Zachary [0007] discloses a vehicle event report message that includes a vehicle location, and a timestamp, wherein the vehicle location corresponds to a time of a detected vehicle event.

Regarding claim 2, Zachary teaches the method of claim 1, wherein:
each vehicle identifier of the plurality of vehicle identifiers is used for assigning to at least two probe points from the vehicle.  
Zachary [0022] discloses using a plurality of global navigation satellite system (GNSS) signals to determine the location of a vehicle, wherein the vehicle location is included as a part of the vehicle report.
Zachary [0068]-[0069] discloses that multiple (i.e., at least two) timestamps may be included in the vehicle event data, wherein the timestamps have associated location information determined using GNSS.

Regarding claim 3
the different respective time slots have a probe reporting time that overlaps between successive time slots of the different respective time slots.  
Zachary [0042] discloses reporting messages at the same time or different times, indicative that the different time slots may overlap.

Regarding claim 4, Zachary teaches the method of claim 1, wherein:
the different respective time slots have a consistent probe reporting interval for a duration of a probe reporting time corresponding to the different respective time slots.  
Zachary [0085] discloses determining the vehicle identification and location information for at least one time stamp or other time indicator.
Zachary [0086] discloses a vehicle event report that includes data captured over a period of time at or around the time of an event.

Regarding claim 7, Zachary teaches the method of claim 1, wherein:
the probe point is reported to a server associated with a service provider, and wherein the server decodes the hashed vehicle identifier using the hash function to determine the vehicle identifier.  
Zachary [0051] discloses a blockchain domain server in communication with an Internet network, indicating that the server is associated with a service provider.
Zachary [0070] discloses that a blockchain domain server may receive vehicle event data, which includes a vehicle location, and a timestamp, wherein the vehicle location corresponds to a time of a detected vehicle event, therefore the server receives probe point information.
Zachary [0068] discloses a block of blockchain that includes a block hash function in accordance with a time indicator.

Regarding claim 9
the timestamp is generated by a positioning system used by the location sensor.  
Zachary [003] discloses a GNSS receiver that includes a global positioning system (GPS) to determine vehicle location information that can be communicated wirelessly.
 The Examiner notes that GNSS inherently contains a timestamp (see https://gnss-compare.readthedocs.io/en/latest/user_manual/gnss_basics.html for further explanation).

Regarding claim 17, Zachary teaches the non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform:
receiving probe point from a vehicle, wherein the probe point includes a location of the vehicle and a timestamp indicating when the location was determined by a location sensor;
Zachary [0007] discloses a vehicle event report message that includes a vehicle location, and a timestamp, wherein the vehicle location corresponds to a time of a detected vehicle event.
determining a vehicle identifier from among a plurality of vehicle identifiers assigned to the vehicle based on the timestamp, wherein the plurality of vehicle identifiers are applicable for assigning at different respective time slots;
Zachary [0085] discloses detecting vehicle identification information corresponding to at least one timestamp.
Zachary [0070] discloses that vehicle event data may be received from a plurality of vehicles.
generating a hashed vehicle identifier by using a hash function on the determined vehicle identifier and the timestamp;
Zachary [0068] discloses a block of blockchain that includes a block hash function in accordance with a time indicator.
Zachary [0069] discloses that the blockchain data may include a vehicle identifier.
and reporting the probe point using the hashed vehicle identifier to identify the probe point.  
Zachary [0007] discloses a vehicle event report message that includes a vehicle location, and a timestamp, wherein the vehicle location corresponds to a time of a detected vehicle event.

Regarding claim 18, Zachary teaches the non-transitory computer-readable storage medium of claim 17, wherein:
each vehicle identifier of the plurality of vehicle identifiers is used for assigning to at least two probe points from the vehicle.  
Zachary [0022] discloses using a plurality of global navigation satellite system (GNSS) signals to determine the location of a vehicle, wherein the vehicle location is included as a part of the vehicle report.
Zachary [0068]-[0069] discloses that multiple (i.e., at least two) timestamps may be included in the vehicle event data, wherein the timestamps have associated location information determined using GNSS.

Regarding claim 19, Zachary teaches the non-transitory computer-readable storage medium of claim 17, wherein:
the different respective time slots have a probe reporting time that overlaps between successive time slots of the different respective time slots.  
Zachary [0042] discloses reporting messages at the same time or different times, indicative that the different time slots may overlap.

20, Zachary teaches the non-transitory computer-readable storage medium of claim 17, wherein:
the different respective time slots have a consistent probe reporting interval for a duration of a probe reporting time corresponding to the different respective time slots.  
Zachary [0085] discloses determining the vehicle identification and location information for at least one time stamp or other time indicator.
Zachary [0086] discloses a vehicle event report that includes data captured over a period of time at or around the time of an event.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 5, 6, 8, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannah et al. (U.S. Patent Application Publication No. 20160097648).

Regarding claim 5, Zachary in combination with Hannah teaches the method of claim 1, wherein:
the vehicle identifier is determined based on a rotation or a shuffling of the plurality of vehicle identifiers.  
Hannah [0049] discloses that the vehicle identifier (e.g., license number) may be combined with a random numeric value before running through a hashing algorithm.
Hannah [0017] discloses determining a vehicle identifier (e.g., license plate number) based on a plurality of hashed vehicle identifiers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle detection of Zachary to incorporate determining a vehicle identifier based on a rotation or shuffling of vehicle identifiers, as taught in Hannah, in order to “to provide privacy and/or to anonymize requests to travel and/or vehicle identifiers (such as license plate numbers or vehicle identification number)” (Hannah [0018]).

Regarding claim 6, Zachary in combination with Hannah teaches the method of claim 5, wherein:
the rotation or the shuffling is performed randomly.  
Hannah [0049] discloses that the vehicle identifier (e.g., license number) may be combined with a random numeric value before running through a hashing algorithm.



Regarding claim 8, Zachary in combination with Hannah teaches the method of claim 1, wherein:
the server aggregates the probe point with one or more other probe points decoded that are associated with any of the plurality of vehicle identifiers that have been decoded by the server.  
Hannah [0017] discloses deciphering code that contains the vehicle identifier.
Hannah [0077] discloses a server (permission privacy server, PPS) that combines the salt value and license number and generates a hash of the combination of the salt value and license number.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle detection of Zachary to incorporate determining a vehicle identifier based on a rotation or shuffling of vehicle identifiers, as taught in Hannah, in order to “to provide privacy and/or to anonymize requests to travel and/or vehicle identifiers (such as license plate numbers or vehicle identification number)” (Hannah [0018]).

Regarding claim 10, Zachary teaches the apparatus comprising:
at least one processor;
Zachary [0021] discloses one or more processors.
and at least one memory including computer program code for one or more programs
Zachary [0021] discloses a memory that includes computer instructions.
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: receive a probe point from a vehicle, wherein the probe point is paired with a hashed vehicle identifier, and wherein the hashed vehicle identifier was generated using a hash function on a timestamp of the probe point and a vehicle identifier determined among a plurality of vehicle identifiers assigned to the vehicle based on different respective time slots corresponding to the timestamp;
Zachary [0007] discloses a vehicle event report message that includes a vehicle location, and a timestamp, wherein the vehicle location corresponds to a time of a detected vehicle event.
Zachary [0069] discloses a vehicle identifier and event data associated with blockchain data that includes a vehicle location.
Zachary [0068] discloses a block of blockchain that includes a block hash function in accordance with a time indicator.
Zachary [0069] discloses that the blockchain data may include a vehicle identifier.
Zachary in combination with Hannah teaches:
decode the vehicle identifier from the hashed vehicle identifier using the hash function;
Hannah [0017] discloses deciphering code that contains the vehicle identifier.
Hannah [0077] discloses a server (permission privacy server, PPS) that combines the salt value and license number and generates a hash of the combination of the salt value and license number.
and aggregate the probe point with one or more other probe points to determine a vehicle path, wherein the one or more other probe points are associated with any of the plurality of vehicle identifiers of the vehicle that have been decoded.  
Hannah [0017] discloses deciphering code that contains the vehicle identifier.
Hannah [0077] discloses a server (permission privacy server, PPS) that combines the salt value and license number and generates a hash of the combination of the salt value and license number.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle detection of Zachary to explicitly teach decoding using a hash function and aggregate probe points, as taught in Hannah, in order to enhance traffic information precision (Hannah [0041]) and provide privacy (Hannah [0047]).

Regarding claim 11, Zachary teaches the apparatus of claim 10, wherein:
the apparatus is further caused to: provide the probe point, the one or more other probe points, the vehicle path, or a combination thereof as an output for providing a location-based service.  
Zachary [0044] discloses that the vehicle receives information regarding traffic conditions and environmental conditions based on an area surrounding or nearby the vehicle, indicating that the provided services are location-based.

Regarding claim 12, Zachary teaches the apparatus of claim 11, wherein:
location-based service includes delivering traffic incident messages, determining traffic flow, generating mapping data, or a combination thereof.  
Zachary [0044] discloses that the vehicle receives information regarding traffic conditions and environmental conditions, such as pathway information (e.g., curvature, lane width, shoulder width, number of lanes, types of lanes), roadway signage (e.g., speed limit signs, passing/no passing signs, weight limit signs, stop signs, traffic lights or other traffic signals, street signs, exit signs), weather conditions (e.g., ambient temperature, precipitation), and the like.

Regarding claim 13
each vehicle identifier of the plurality of vehicle identifiers is used for assigning to at least two probe points from the vehicle.  
Zachary [0022] discloses using a plurality of global navigation satellite system (GNSS) signals to determine the location of a vehicle, wherein the vehicle location is included as a part of the vehicle report.
Zachary [0068]-[0069] discloses that multiple (i.e., at least two) timestamps may be included in the vehicle event data, wherein the timestamps have associated location information determined using GNSS.

Regarding claim 14, Zachary teaches the apparatus of claim 10, wherein:
the different respective time slots have a probe reporting time that overlaps between successive time slots of the different respective time slots.  
Zachary [0042] discloses reporting messages at the same time or different times, indicative that the different time slots may overlap.

Regarding claim 15, Zachary teaches the apparatus of claim 10, wherein:
the different respective time slots have a consistent probe reporting interval for a duration of a probe reporting time corresponding to the different respective time slots.  
Zachary [0085] discloses determining the vehicle identification and location information for at least one time stamp or other time indicator.
Zachary [0086] discloses a vehicle event report that includes data captured over a period of time at or around the time of an event.

Regarding claim 16
the vehicle identifier is determined based on a rotation or a shuffling of the plurality of vehicle identifiers.  
Hannah [0049] discloses that the vehicle identifier (e.g., license number) may be combined with a random numeric value before running through a hashing algorithm.
Hannah [0017] discloses determining a vehicle identifier (e.g., license plate number) based on a plurality of hashed vehicle identifiers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle detection of Zachary to incorporate determining a vehicle identifier based on a rotation or shuffling of vehicle identifiers, as taught in Hannah, in order to “to provide privacy and/or to anonymize requests to travel and/or vehicle identifiers (such as license plate numbers or vehicle identification number)” (Hannah [0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hansen (U.S. Patent Application Publication No. 20150312400) discloses systems and methods for determining the location of a target vehicle using license plate recognition and a hash function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.T.S./Patent Examiner, Art Unit 3662                                           

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662